Name: 75/241/Euratom: Commission Decision of 25 March 1975 amending the Decision of 13 January 1971 on the reorganization of the Joint Research Centre (JRC)
 Type: Decision
 Subject Matter: EU institutions and European civil service;  executive power and public service
 Date Published: 1975-04-19

 Avis juridique important|31975D024175/241/Euratom: Commission Decision of 25 March 1975 amending the Decision of 13 January 1971 on the reorganization of the Joint Research Centre (JRC) Official Journal L 098 , 19/04/1975 P. 0040 - 0040 Finnish special edition: Chapter 12 Volume 1 P. 0071 Swedish special edition: Chapter 12 Volume 1 P. 0071 Greek special edition: Chapter 01 Volume 1 P. 0237 Spanish special edition: Chapter 12 Volume 2 P. 0036 Portuguese special edition Chapter 12 Volume 2 P. 0036 COMMISSION DECISION of 25 March 1975 amending the Decision of 13 January 1971 on the reorganization of the Joint Research Centre (JRC) (75/241/Euratom) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 8 thereof; Whereas the Commission adopted a Decision on 13 January 1971 (1) on the reorganization of the Joint Research Centre (JRC) ; whereas this Decision was amended on 13 November 1974 (2); Whereas the Director-General requires to delegate to the directors of the establishments the necessary powers for a decentralized administration, HAS DECIDED AS FOLLOWS: Sole Article An Article 10a, as follows, is added after Article 10 of the Decision of 13 January 1971: "The Director-General may delegate to the responsible officials of the establishment the powers conferred upon him by this Decision. The Director-General will keep the Commission informed on effective delegation." Done at Brussels, 25 March 1975. For the Commission The President FranÃ §ois-Xavier ORTOLI (1)OJ No L 16, 20.1.1971, p. 14. (2)OJ No L 316, 26.11.1974, p. 12.